Citation Nr: 0631353	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a spastic bladder 
disability.

3.  Entitlement to an initial compensable rating for a scar 
of the right fourth finger.

4.  Entitlement to an initial compensable rating for a right 
ankle disability.

5.  Entitlement to an initial compensable rating for 
residuals of fractures of the fifth fingers of the left and 
right hands.

6.  Entitlement to an initial rating in excess of 10 percent 
for a left thumb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to September 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefits sought on 
appeal.

The veteran underwent a VA medical examination in September 
2003.  During the examination, the veteran noted that he had 
disabilities of the left index finger, right middle finger 
and right thumb attributable to service.  The RO is directed 
to take appropriate action regarding these claims.

The issues of entitlement to service connection for a spastic 
bladder and entitlement to service connection for a left 
ankle disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence that the veteran's scar of the right 
fourth finger is tender, painful, unstable or causes 
limitation of function.

3.  The veteran does not have moderate limited motion of the 
right ankle.

4.  There is no evidence that the veteran has a compensable 
disability of the fifth fingers of the left and right hands.

5.  The veteran does not have unfavorable ankylosis of the 
left thumb.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for a scar of the right 
fourth finger have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.118, Diagnostic Code 
7805 (2006). 

2.  Criteria for a compensable rating for a right ankle 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5271 (2006). 

3.  Criteria for a compensable rating for residuals of 
fractures of the fifth fingers of the left and right hands.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5227 (2006). 

4.  Criteria for a rating higher than 10 percent for a left 
thumb disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5224 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in December 2001 and September 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the September 2003 letter, the veteran was informed to 
submit medical evidence obtained since service.  The veteran 
was also informed that he may submit statements from other 
individuals who were able to describe how the veteran's 
disabilities had become worse and that he could submit his 
own statements.  The veteran was also informed of when and 
where to send this additional evidence.  After considering 
the contents of the September 2003 letter, the Board finds 
that the VA has substantially satisfied the requirement that 
the veteran be advised to submit any additional information 
in support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
increase ratings and he was given specific notice with 
respect to the elements of increased rating claims and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
the elements of an increased rating claim until the September 
2003 letter, after the June 2002 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating decision 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a statement of the case was 
issued subsequent to the most recent notice making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

In a June 2002, the veteran was granted service connection 
for the issues on appeal.  The veteran filed a notice of 
disagreement in November 2002.  In the document, the veteran 
requested a VA medical examination to evaluate the severity 
of his disabilities.  The veteran had not previously received 
a VA medical examination, as his disabilities were granted 
service connection and rated noncompensable based on the 
veteran's service medical records.  The veteran underwent a 
VA medical examination in September 2003.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, as interpreted by the Court, 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by a veteran.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Scar of the Right Fourth Finger

In the June 2002 rating decision, the RO granted service 
connection for scars of the forehead, left shin, right 
triceps, right fourth (ring) finger, left elbow and scar 
above the veteran's left eye.  The RO granted a 
noncompensable rating for this group of disabilities; the RO 
noted that a noncompensable rating was assigned when a scar 
is non-tender and does not cause limited motion.  In the 
veteran's notice of disagreement, he noted that the RO's 
assessment of his scars was accurate, but in a separate part 
of the document noted that he had loss of feeling in the tip 
of the right fourth finger.  He further noted that his job 
required extensive typing and working with his hands.  

In the statement of the case, the RO included a claim for a 
scar of the left fourth finger.  The Board considers this to 
be a typographical error.  Although the veteran did not note 
that it was the fourth finger of the right hand that was numb 
in his notice of disagreement, he has previously only claimed 
a scar on that finger.  The Board will disregard this error 
and consider the proper claim before the Board to be an 
increased rating for a scar of the right fourth finger.

The veteran's scar is currently rated under Diagnostic Code 
7805, located in 38 C.F.R. § 4.118.  Under this code, a scar 
is rated according to the limitation of function of the 
affected part.  The veteran, however, has not asserted any 
limited function other than numbness.  The Board notes that 
no code specifically contemplates such a symptom.  Under 
Diagnostic Code 7804, also located 38 C.F.R. § 4.118, a 10 
percent rating is warranted for a superficial scar that is 
painful on examination.  The Board notes that a zero percent 
rating is assigned, even if not provided in the schedule, 
when the requirement for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.

Although the September 2003 VA examination did not include an 
evaluation of the veteran's scar, the veteran has not 
asserted any symptoms of his scar that would make it 
compensable under Diagnostic Code 7804 or any other code.  As 
noted, the veteran asserted that his scar has caused 
numbness.  A scar, however, to be compensable must have 
associated pain, or be unstable (where this is frequent loss 
of covering of the skin over the scar), tender, or have 
limited function.  In addition, the veteran has not alleged 
that his scar causes pain that limits his motion of his right 
fourth finger; as such, the veteran's disability does not 
warrant a higher rating under the considerations of 38 C.F.R. 
§§ 4.40, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As the veteran has not alleged that his scar of his 
right fourth finger has any of these symptoms, the Board 
concludes that the veteran's scar is not compensable under 
the code.  

In addition, the veteran has not identified any specific 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings; the Board has been 
similarly unsuccessful in finding exceptional factors.  The 
Board also finds that the veteran's disability does not 
warrant an extraschedular evaluation.  Although the veteran 
noted numbness in his right fourth finger, and he has to use 
his right fourth finger when typing and working with his 
hands, he has not alleged that this numbness prevents him 
from adequately completing his tasks at work or has resulted 
in any other limitation.  As such, the Board finds that the 
veteran's right fourth finger disability has not resulted in 
mark interference with work  or any other factor that would 
warrant an extraschedular evaluation.  The Board does not 
doubt that limitation caused by the alleged numbness in the 
veteran's right fourth finger has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  Consequently, the Board 
finds that the noncompensable evaluation currently assigned 
the veteran's scar of the right fourth finger adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher evaluation is denied.

Right Ankle Disability

The RO service connected a right ankle disability, finding 
that an x-ray taken during service showed a fibrous cortical 
defect.  In his notice of disagreement, the veteran noted 
that he had difficult walking some mornings.  

During the September 2003 VA medical examination, the 
examiner noted that the veteran had no significant prior 
ankle injuries.  The examiner further noted that the fibrous 
cortical defect was an incidental finding on the x-ray.  He 
noted that the veteran had no complaint regarding his ankle; 
the veteran specifically denied any weakness, incoordination, 
instability or fatigability.

Under Diagnostic Code 5271, located in 38 C.F.R. § 4.71a, a 
10 percent rating is warranted when there is moderate limited 
motion.  A 20 percent rating is warranted when there is 
marked limited motion of the ankle.  Under the schedule, full 
range of motion of the ankle is shown to be the ability to 
have dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  The Board again notes that a zero percent rating is 
assigned, even if not provided in the schedule, when the 
requirement of a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  The examiner found that the veteran had 
dorsiflexion to 20 degrees and plantar flexion to 50 degrees.

The Board finds that the veteran's right ankle disability 
does not warrant a compensable rating.  Although the veteran 
noted difficulty walking in the morning, upon examination the 
veteran did not have any limited motion of the ankle, or any 
complaints of pain or other complaints regarding his ankle to 
the examiner.  Without any symptoms noted, such as pain on 
motion, the Board finds that the veteran's disability does 
not warrant a higher rating under the criteria set forth in 
DeLuca or 38 C.F.R. §§ 4.40, 4.59.  Similarly, the Board 
finds that the veteran's right ankle disability does not 
warrant an extraschedular rating as the veteran has not 
alleged nor has the VA independently located factors that may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  Specifically, the veteran has not 
alleged that his right ankle disability interferes with his 
ability to work or has lead to hospitalization.  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned the veteran's right ankle 
disability adequately reflects the clinically established 
impairment experienced by the veteran and a higher evaluation 
is denied.

Residuals of Fractures of the Fifth Finger of the Left and 
Right Hands

The RO service connection fractures of the fifth finger of 
the left and right hands based on x-rays showing onset during 
service.  In his November 2002 notice of disagreement, the 
veteran asserted that residuals of these fractures affected 
his daily work routine and personal life activities.  
Regarding his hands in general, the veteran noted that his 
job required him to type many hours (sometimes 6 hours) a day 
and that his joints were getting worse.  He further noted 
that cold weather caused the most pain and longer episodes of 
stiffness.

In the examiner's September 2003 report, however, he noted 
that the veteran was not claiming any injury to his fifth 
fingers.  It appears, therefore, that at the time of 
examination, the veteran no longer asserted that he had 
compensable disabilities of his fifth fingers.  The Board 
notes that there is not a compensable rating under Diagnostic 
Code 5227, located in 38 C.F.R. § 4.71a, whether there is 
favorable or unfavorable ankylosis of the fifth finger.  In 
addition, the veteran did not allege that he had reduced 
range of motion of the fifth fingers, but the Board notes 
that limited motion of the fifth fingers is noncompensable.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Board finds 
no basis, therefore, on which to grant a compensable rating 
under the schedule.  

Although the veteran alleged in his notice of disagreement 
that the disabilities of his fifth fingers affected his 
ability to work and his activities in his personal life, he 
did not allege any particular residuals related to previous 
fractures of his fifth fingers.  The Board recognizes that 
the veteran noted pain and stiffness in his hands, but 
associated this pain and stiffness most significantly with 
his thumbs.  The Board again notes that at the time of his VA 
examination, nine months after submitting his notice of 
disagreement, the veteran noted no disabilities or residuals 
related to his fifth fingers.  The Board, therefore, finds 
that the veteran's disability does not warrant a higher 
rating under the criteria set forth in DeLuca or 38 C.F.R. 
§ 4.59.  Similarly, the Board finds that the veteran's 
residuals of fractures of the fifth finger of the left and 
right hands do not warrant an extraschedular rating as the 
veteran has not alleged nor has the VA independently located 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  Specifically, the 
veteran has not alleged that residuals of fractures of the 
fifth finger of the left and right hands interfere with his 
ability to work or has lead to hospitalization.  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher evaluation is denied.

Left Thumb Disability

The RO granted service connection for a left thumb (left 
first metacarpal) disability, assigning it a noncompensable 
rating.  The veteran noted in his notice of disagreement that 
he had degenerative joint disease in his hands.  As noted, he 
asserted that his thumbs were especially getting worse and 
that cold weather caused the most pain and longer episodes of 
stiffness.  The Board notes that it is only the disability of 
his left thumb that is on appeal. The RO issued a statement 
of the case in December 2003.  In the statement of the case, 
the RO granted an increase in rating for the veteran's left 
thumb disability, rating it as 10 percent disabling.  The 
Board notes that as the maximum benefit was not granted, the 
issue of entitlement to a higher initial rating for the 
veteran's left thumb disability remains on appeal. See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

At the September 2003 VA medical examination, the examination 
noted that there was no malalignment or other deformity of 
the left thumb.  The veteran's metacarpophalangeal joint of 
the left thumb had range of motion to 90 degrees and 70 
degrees at the interphalangeal joint.  The examiner noted 
that the veteran's thumb had experienced soft tissue 
injuries, but that the examination was normal.  He noted no 
functional impairment.  Also in September 2003, the veteran 
underwent x-rays.  X-rays of the hand showed cystic lucencies 
and slight widening of the left first metacarpal head, which 
confirmed the finding that the left thumb had experienced 
previous trauma.  The RO granted a 10 percent rating based on 
the veteran's consistent reports of pian combined with these 
findings of degenerative changes.

Under Diagnostic Code 5224, located in 38 C.F.R. § 4.71a, a 
10 percent rating is warranted when there is favorable 
ankylosis of the thumb.  A higher rating of 20 percent is 
assigned when there is unfavorable ankylosis of the thumb.  

The Board finds that the veteran's left thumb disability does 
not warrant a higher rating of 20 percent.  As noted, in his 
VA examination report, the examiner found no function 
impairment of the left thumb, finding no evidence of limited 
motion.  

Although the examiner did not note or comment upon the 
veteran's statement of being in pain due to his left thumb 
disability, it appears the veteran's 10 percent rating was 
based on this assertion of being in pain which was 
substantiated by the findings of some degenerative change.  
The Board finds, therefore, that the veteran's disability was 
properly evaluated under 38 C.F.R. § 4.59 for a higher 
rating, as consideration of the veteran's painful motion 
appears to be the basis upon which the 10 percent rating was 
based, as there has been no finding of ankylosis.  See also 
DeLuca.  

Similarly, the Board finds that the veteran's left thumb 
disability does not warrant an extraschedular rating, as the 
veteran has not alleged nor has the VA independently located 
factors that may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  Although the veteran 
noted that his job requires him to type for many hours a day 
and that his disability is getting worse, he did not allege 
that his thumb disability is preventing him from completing 
his work. The veteran has also not alleged that his left 
thumb has lead to hospitalization.  

The Board does not doubt that limitation caused by pain in 
the left thumb has an adverse impact on employability; loss 
of industrial capacity, however, is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
Consequently, the Board finds that the 10 percent evaluation 
currently assigned the veteran's left thumb disability 
adequately reflects the clinically established impairment 
experienced by the veteran and a higher evaluation is denied.

ORDER

A compensable rating for a scar of the right fourth finger is 
denied.

A compensable rating for a right ankle disability is denied.

A compensable rating for residuals of fractures of the fifth 
finger of the left and right hands is denied.  

A rating in excess of10 percent for a left thumb disability 
is denied.


REMAND

The RO denied the veteran's claims of entitlement to service 
connection for a spastic bladder and entitlement to service 
connection for a left ankle disability in the June 2002 
rating decision.  In November 2002, the veteran submitted a 
notice of disagreement in which he asserted that he has 
continued problems associated with his spastic bladder and 
left ankle disabilities.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, because the veteran expressed disagreement in a 
timely fashion, these issues must be remanded in order for a 
statement of the case to be issued if the benefits sought 
cannot be granted.  In addition, the veteran should be 
provided notice of his rights and responsibilities under the 
VCAA; the notice should include the information required by 
the recent decision in Dingess/Hartman. 

This matter is remanded for the following action:

The issues of entitlement to service 
connection for a spastic bladder and 
entitlement to service connection for a 
left ankle disability should be reviewed.  
The veteran should be given proper VCAA 
notice of the information that the 
veteran needs to provide to substantiate 
these claims.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
statement of the case and advised of the 
appropriate time limits to perfect his 
appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


